Title: To Thomas Jefferson from Samuel Smith, 7 October 1801
From: Smith, Samuel
To: Jefferson, Thomas


Dr. Sir/
Baltimore 7th. Octr. 1801
I have shewn your letter recommending a clergyman to some of my particular friends, they laugh at the Idea of my being written to on that Subject, however your Recommendation will have great Weight—There is no positive Vacancy here yet, but there must be, for Doctr. Allison’s situation is little short of Lunacy, Nor is there any Appearance of his recovery—There has been a young Gentleman of some Talents on trial from N: York, a Mr Mc.Knight who has given satisfaction, whether this will prevent your friends success I know not—
The Spaniards had declared (a L’Anglais) the Blockade of Gibraltar & our ships Avoided going there—but since the sailing of our ships of War—almost every Vessel had Orders to touch there for convoy & Information, a Number of those have Actually been Captured, bound to Leghorn Smyrma &c &c & carried to Algezira—The losses are tremendous & will be reported to the Departmt. of State by the Insurance companies—something I hope will be done—If C. Pinckney can stop this Infamous Conduct—& Recover for those latter Captures—It will be another successful Attempt in favor of our Commerce—I am sir with Truth your friend
S. Smith
P.S—I have opened this Letter to Inform you that Capt. Rogers has sent a Box to my Care with a Mark Containing Books, which he believes to be for you. He delivered me two large Boxes sometime past which I forwarded—I have recd. a present of a Box of Old Hock from the Consul at Bremen Mr. Wichelhausen for myself & another for your Acceptance, shall I forward it
